PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tako et al.
Application No. 15/699,715
Filed: September 8, 2017
For: Surgical Navigation Inside A Body

:
:
:	DECISION ON PETITION
:
:






This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 1, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Robert F. Bodi appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 5, 2020. The issue fee
was paid on August 5, 2020. Accordingly, the application became abandoned on August 6, 2020. A Notice of Abandonment was mailed August 10, 2020.



The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement for one joint inventor and oath and declarations for three joint inventors, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

The application is being retained in the Office of Petitions for consideration of the petition to withdraw from issue under 37 CFR 1.313(c)(2) filed March 1, 2021.

Telephone inquiries concerning this decision should be directed to the Felicia Jenkins at 
(571) 272-0986.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions